Citation Nr: 1504797	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-32 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for major depressive disorder prior to April 17, 2013.

2. Entitlement to service connection for multiple sclerosis.

3. Entitlement to service connection for an eye disability, to include optic neuritis, and to include as secondary to service-connected migraines.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2012 and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In an April 2013 rating decision, the RO granted an increased disability rating of 100 percent for major depressive disorder, effective April 17, 2013.  Because the increased disability rating assigned is the maximum rating available for this disability, the period on and after April 17, 2013, is no longer on appeal, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The issues of entitlement to service connection for multiple sclerosis and entitlement to service connection for an eye disability, to include optic neuritis, and to include as secondary to service-connected migraines, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to April 17, 2013, the Veteran's major depressive disorder resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for major depressive disorder have not been met prior to April 17, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A December 2011 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's VA treatment records and examination reports, private treatment records, and lay evidence.  Pertinent to the period on appeal, the Veteran underwent VA examination in January 2012.  The record demonstrates that the VA examiner reviewed the pertinent evidence and lay statements.  Additionally, the examination provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  The examination is sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected major depressive disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran's service-connected major depressive disorder was rated as 50 percent disabling prior to April 17, 2013.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with deficiencies in most areas, or meet the criteria for a 100 percent disability rating.

Upon review, the Board concludes that prior to April 17, 2013, the manifestations of the Veteran's major depressive disorder were productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9434.  Specifically, the Veteran's major depressive disorder was manifested by a depressed mood, anxiety, restricted affect, paranoia, irritability, difficulties with concentration, withdrawal, sleep impairment, and fleeting thoughts of suicide.  The January 2012 VA examiner specifically found that the Veteran's major depressive disorder resulted in occupational and social impairment with reduced reliability and productivity.  The VA examiner based the opinion on the Veteran's reports that his depression reduced his ability to tolerate pain and interfered with his work by slowing his thought processes and distracting him.  He described withdrawing, feeling down about himself, having sad moods, and not having any friends in Nebraska.  He did perform some gardening and worked on a fish pond.  

In addition, during the appeal period prior to April 17, 2013, VA psychiatrists and physicians assigned GAF scores ranging from 48 to 55.  The Board acknowledges that the GAF score of 48, reported in September 2011, suggests serious symptoms.  The 48 is deemed an outlier.  Notwithstanding the fact that no explanation was provided for assigning the 48, records immediately preceding and following the September 2011 note assigned higher GAF scores.  Specifically, a July 2011 VA treatment record shows the Veteran found pleasure in his grandsons and enjoyed physical activities and reading.  In August 2011, a VA psychiatrist assigned a GAF score of 55, and another September 2011 VA treatment record reflects a GAF score of 53.  Treatment records dated in October 2011 and November 2011 indicate the Veteran had a depressed mood, blunted affect, his speech was normal and spontaneous, and his thought processes were goal-directed and logical.  His judgment and insight were excellent, he had good hygiene, and the VA psychiatrist assigned a GAF score of 50.  A December 2011 VA treatment record shows a GAF score of 53.  Indeed, with the exception of that one GAF score of 48, the remaining scores assigned from July 2011 to April 2013 were 50 and higher and indicate only a moderate level of impairment.  The evidence as a whole more nearly approximates the criteria for a disability rating of 50 percent prior to April 17, 2013.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434; see Hart, 21 Vet. App. 505.

The Board further notes that the evidence does not demonstrate obsessional rituals which interfered with routine activities, speech intermittently illogical, obscure or irrelevant, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  The presence of certain symptoms is not necessarily determinative. These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The Veteran only reported fleeting suicidal thoughts on one occasion, whereas the remainder of the VA treatment records show the Veteran denied suicidal and homicidal ideation.  In addition, VA treatment records indicate that throughout the appeal period the Veteran's speech was normal, his thought processes were goal-directed and logical, and he was cooperative and pleasant with good hygiene.  Moreover, the Board notes that in July 2011, the Veteran reported that he found pleasure spending time with his grandsons and enjoyed physical activities and reading, although his multiple sclerosis made physical activity difficult.  He was also married to a supportive wife and reported that he had a good job.  In May 2012, the Veteran stated that he had recently enjoyed a visit with his grandchildren and had been able to walk his dogs, engage in yard work, and read.  On that occasion, the VA psychiatrist found the Veteran presented as insightful and open to new ideas.  

The treatment records and VA examination report, taken together, were not indicative of occupational and social impairment that approximate the criteria for a 70 percent or higher rating.  Rather, the findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with reduced reliability and productivity.  For these reasons, the Board finds the criteria for a disability rating in excess of 50 percent for major depressive disorder have not been met prior to April 17, 2013.  38 C.F.R. § 4.130.  

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not as unusual or exceptional in nature as to render the ratings assigned for these periods inadequate.  The Veteran's service-connected major depressive disorder is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9434.  During the period on appeal, the Veteran's major depressive disorder was manifested by a depressed mood, anxiety, restricted affect, paranoia, irritability, difficulties with concentration, withdrawal, sleep impairment, and fleeting thoughts of suicide.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  An evaluation in excess of that assigned is provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describe the Veteran's disability level and symptomatology during the period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9434; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was unemployable prior to April 17, 2013, as the result of his service-connected major depressive disorder, and the evidence indicates that he worked during the appeal period.  In addition, the Board finds it pertinent that the Veteran attributed most of his occupational impairment to his nonservice-connected multiple sclerosis and other physical disabilities.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to a disability rating in excess of 50 percent for major depressive disorder is denied prior to April 17, 2013.



REMAND

Multiple Sclerosis

In May 2014, the Veteran's representative submitted a letter from Dr. J. Puente, which comments on the etiology of the Veteran's multiple sclerosis.  Dr. Puente also noted that he saw the Veteran regularly for ongoing treatment of his multiple sclerosis.  No records from Dr. Puente or his office in the claims file.

Pursuant to 38 U.S.C. § 5103A(c)(1)-(2), VA's duty to assist only extends to records that have been adequately identified.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Other than for service medical records, it is clear that it is ultimately the claimant's responsibility to provide the information necessary to identify other relevant records.  See 38 U.S.C. § 5107(a) (except as otherwise provided by law, claimant has responsibility to present and support claim); Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005).  Thus, in light of the fact that the appellant has clearly identified the physician, a Remand is deemed necessary in order to obtain the outstanding and relevant treatment records.  See 38 C.F.R. § 3.159(d) (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Eye Disability

Although a June 2012 VA examiner somewhat addressed whether the Veteran had a history of optic neuritis, the record does not show that a full VA examination was performed in connection with the Veteran's service connection claim.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, an August 1977 service treatment record indicates the Veteran was experiencing severe, incapacitating headaches and visual problems, and a May 1978 service treatment record shows the Veteran had problems with depth perception in connection with persistent headaches and pain over the left eye.  A November 2011 private opinion indicates the Veteran had an acute onset of optic neuritis in May 1977 during active duty.  In addition, a May 2012 VA treatment record shows the Veteran started having problems with his vision, and the VA physician specifically noted that the Veteran had a history of optic neuritis in the left eye.  In light of this evidence, the Board finds remand is warranted to determine whether any current eye disability, to include optic neuritis, is related to active duty and/or the Veteran's service-connected migraine headaches.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from September 2013 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from September 2013 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.
  
2. Contact the Veteran and his attorney and ask that they either submit complete copies of his medical records from Dr. Puente or a medical release to obtain those records.

3.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any eye disability.  The Veteran's claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Following a review of the evidence, to include the service treatment records, VA treatment records, and the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current eye disability, to include optic neuritis, had its onset in service, was caused by service, or is otherwise related to service.  

If the answer is no, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current eye disability, to include optic neuritis, was caused or aggravated by the Veteran's service-connected migraine headaches.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Then, re-adjudicate the claims of entitlement to service connection for multiple sclerosis and entitlement to service connection for an eye disability, to include optic neuritis, and to include as secondary to service-connected migraine headaches.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


